DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 12  are rejected under 35 U.S.C. 102(a) as being anticipated by Cho (2014/0231464).
Cho discloses, in figs. 1 and 5-7, 
Re-claim 1, a dispenser 60  adapted to removably receive a replaceable cartridge  50 and dispense a fluid cosmetic product contained in an installed cartridge, the dispenser comprising: a depressible pump head  70 having an opening for dispensing cosmetic product; a pump housing 40 adapted to support the depressible pump head and having a first connector  portion 42 configured to connect the pump housing with an air-less cartridge; a pump engine 61, 62  supported by the pump housing, operable by the depressible pump head, and having defined therein a fluid path adapted to be at least partially disposed within a connected air-less cartridge, the fluid path allowing flow of cosmetic product contained in the air-less cartridge to the depressible pump head opening; a retaining cover 30 comprising a body having a pump opening 72 and a first fixation portion ; an air-less cartridge defining a cosmetic product reservoir, having a second connector portion 56  adapted to matingly connect the air-less cartridge to the pump housing at the first connector portion 42 , and having an opening through which the pump engine is at least partially received into the reservoir; a body 20 having an opening at one end and defining an interior configured to receive the air-less cartridge, the body having a second fixation portion 21 adapted to connect the body with the retaining cover at the first fixation portion  32 to enclose the body interior with the air-less cartridge contained therein; whereby depressing the depressible pump head causes cosmetic fluid contained in the air- less cartridge reservoir to flow through the fluid path of the pump engine and through and out the opening in the pump head.  
Re-claim 2,  wherein the retaining cover first connector is threaded and the air-less cartridge second connector is a threaded neck, and the retaining cover and the air- less cartridge are secured together by threading and screwing the first and second connectors together.  
Re-claim 3,  wherein the body first fixation portion is threaded and the retaining cover second fixation portion is threaded and the body and retaining cover are secured together by threading and screwing the first and second fixation portions together and whereby the first and second fixation portions may be unscrewed to disconnect the 31Attorney Docket No. 113127.003US2 body from the retaining cover to permit removal of the air-less cartridge and insertion of a replacement air-less cartridge and re-connecting of the body with the retaining cover.  
Re-claim 4, wherein a pump sub-assembly 60 comprises the depressible pump head, the pump housing, and the pump engine, and wherein the pump housing is formed integral to the retaining cover.  
Re-claim 5, wherein the air-less cartridge includes a piston 54 and the body is cylindrical in shape with the piston disposed at an end of the reservoir opposite the pump engine.  
Re-claim 6, wherein the air-less cartridge piston is disposed opposite the air-less cartridge opening and includes a first surface in contact with the cosmetic fluid product contained in the reservoir and a second surface adjacent a void area formed in the air-less cartridge opposite the pump engine, whereby the piston moves toward the pump engine as the depressible pump head is depressed and cosmetic product is pumped out of the reservoir and the void grows as a function of the pump-action.  
Re-claim 9, wherein the dispenser body is a cylindrical glass sleeve.
Re-claim 12, wherein the air-less cartridge further comprises a piston 54 disposed at least partially in the reservoir, a fluid cosmetic product disposed in the reservoir, and wherein upon operation of the depressible pump head the product in the reservoir is moved through the pump engine and out of the pump head, and the piston moves by an amount corresponding to a volume of the product dispensed.

Claims 1, 4-6 and 9-13 are rejected under 35 U.S.C. 102(a) as being anticipated by Kang (10,342,313).
Kang discloses, in fig. 1, a dispenser adapted to removably receive a replaceable cartridge 1 and dispense a fluid cosmetic product contained in an installed cartridge, the dispenser comprising: a depressible pump head 40 having an opening for dispensing cosmetic product; a pump housing  10 adapted to support the depressible pump head and having a first connector portion configured to connect the pump housing with an air-less cartridge 1; a pump engine 20 supported by the pump housing, operable by the depressible pump head, and having defined therein a fluid path adapted to be at least partially disposed within a connected air-less cartridge, the fluid path allowing flow of cosmetic product contained in the air-less cartridge to the depressible pump head opening; a retaining cover comprising a body having a pump opening and a first fixation portion; an air-less cartridge defining a cosmetic product reservoir, having a second connector portion adapted to matingly connect the air-less cartridge to the pump housing at the first connector portion, and having an opening through which the pump engine is at least partially received into the reservoir; a body having an opening at one end and defining an interior configured to receive the air-less cartridge, the body having a second fixation portion adapted to connect the body with the retaining cover at the first fixation portion to enclose the body interior with the air-less cartridge contained therein; whereby depressing the depressible pump head causes cosmetic fluid contained in the air- less cartridge reservoir to flow through the fluid path of the pump engine and through and out the opening in the pump head.
Re-claim 4, wherein a pump sub-assembly comprises the depressible pump head, the pump housing, and the pump engine, and wherein the pump housing is formed integral to the Re-claim 5, , wherein the air-less cartridge includes a piston  and the body is cylindrical in shape with the piston disposed at an end of the reservoir opposite the pump engine.  
Re-claim 6, wherein the air-less cartridge piston is disposed opposite the air-less cartridge opening and includes a first surface in contact with the cosmetic fluid product contained in the reservoir and a second surface adjacent a void area formed in the air-less cartridge opposite the pump engine, whereby the piston moves toward the pump engine as the depressible pump head is depressed and cosmetic product is pumped out of the reservoir and the void grows as a function of the pump-action.
Re-claim 9,  wherein the dispenser body is a cylindrical glass sleeve.  
Re-claim 10,  further comprising a bottom cover attached to the dispenser body opposite the depressible pump head and made of a material other than glass for protecting the glass sleeve from accidental breakage.  
Re-claim 11,  wherein the bottom cover comprises a shape corresponding to a curved bottom portion of the sleeve and is friction-fit over the curved bottom portion of the sleeve.  
Re-claim 12,  wherein the air-less cartridge further comprises a piston disposed at least partially in the reservoir, a fluid cosmetic product disposed in the reservoir, and wherein upon operation of the depressible pump head the product in the reservoir is moved through the pump engine and out of the pump head, and the piston moves by an amount corresponding to a volume of the product dispensed.  
Re-claim 13,  further comprising one or both of the following: a first mechanical feedback 23 (snapping)  component disposed on the air-less cartridge and the retaining cover and configured to provide user feedback during cartridge installation to indicate proper installation of the air-less cartridge in the dispenser; a second mechanical feedback (snapping) component disposed on the dispenser body and the retaining cover and configured to provide user feedback during connection of the retaining cover and the body.

Claims 1, 3-6, 9 and 12 are rejected under 35 U.S.C. 102(a) as being anticipated by Erlhofer (2020/0376510). Erlhofer discloses, in figs. 2, 5, 6, 
Re-claim 1, a dispenser   adapted to removably receive a replaceable cartridge  2  and dispense a fluid cosmetic product contained in an installed cartridge, the dispenser comprising: a depressible pump head  7  having an opening for dispensing cosmetic product; a pump housing 5  adapted to support the depressible pump head and having a first connector  portion  configured to connect the pump housing with an air-less cartridge 2; a pump engine  supported by the pump housing, operable by the depressible pump head, and having defined therein a fluid path adapted to be at least partially disposed within a connected air-less cartridge, the fluid path allowing flow of cosmetic product contained in the air-less cartridge to the depressible pump head opening; a retaining cover 6  comprising a body having a pump opening and a first fixation portion 4 ; an air-less cartridge defining a cosmetic product reservoir, having a second connector portion 19  adapted to matingly connect the air-less cartridge to the pump housing at the first connector portion  , and having an opening through which the pump engine is at least partially received into the reservoir; a body 1 having an opening at one end and defining an interior configured to receive the air-less cartridge, the body having a second fixation portion 16  adapted to connect the body with the retaining cover at the first fixation portion  4 to enclose the body interior with the air-less cartridge contained therein; whereby depressing the depressible pump head causes cosmetic fluid contained in the air- less cartridge reservoir to flow through the fluid path of the pump engine and through and out the opening in the pump head.  
Re-claim 3,  wherein the body first fixation portion is threaded and the retaining cover second fixation portion is threaded and the body and retaining cover are secured together by threading and screwing the first and second fixation portions together and whereby the first and second fixation portions may be unscrewed to disconnect the 31Attorney Docket No. 113127.003US2 body from the retaining cover to permit removal of the air-less cartridge and insertion of a replacement air-less cartridge and re-connecting of the body with the retaining cover.  
Re-claim 4, wherein a pump sub-assembly  comprises the depressible pump head, the pump housing, and the pump engine, and wherein the pump housing is formed integral to the retaining cover.  
Re-claim 5, wherein the air-less cartridge includes a piston 3 and the body is cylindrical in shape with the piston disposed at an end of the reservoir opposite the pump engine.  
Re-claim 6, wherein the air-less cartridge piston is disposed opposite the air-less cartridge opening and includes a first surface in contact with the cosmetic fluid product contained in the reservoir and a second surface adjacent a void area formed in the air-less cartridge opposite the pump engine, whereby the piston moves toward the pump engine as the depressible pump head is depressed and cosmetic product is pumped out of the reservoir and the void grows as a function of the pump-action.  
Re-claim 9, wherein the dispenser body is a cylindrical glass sleeve.
Re-claim 12,  wherein the air-less cartridge further comprises a piston 3 disposed at least partially in the reservoir, a fluid cosmetic product disposed in the reservoir, and wherein upon operation of the depressible pump head the product in the reservoir is moved through the pump engine and out of the pump head, and the piston moves by an amount corresponding to a volume of the product dispensed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8  and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho or Erlhofer in view of Davies (6,047,862).
Cho or Erlhofer lack to disclose the dispenser comprising the cartridge, prior installing, comprising a cover and a cap.
Davies, teaches, in figs. 7 and 8, an airless cartridge, prior installing to a dispenser, comprising a cover 22  and a cap 23.
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Davies, to modify the invention of Cho or Erlhofer with the cartridge, prior installing, comprising a cover to prevent spillage of the cosmetic product contained therein, and a cap to protect the cover portion from damage.

Claims 7, 8 and 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho or Erlhofer in view of  Cesare (WO 2018/114301).
Cho or Elhofer lack to disclose a  cover is adapted to allow piercing penetration of the dispenser pump portion installed into the reservoir and to provide a close-fit around the dispenser pump portion.
Cesare teaches, in figs. 6a, 6b, a cartridge, prior installing to a dispenser comprising a cover 38 and a cap 30; the cover is adapted to allow piercing penetration of the dispenser pump portion installed into the reservoir and to provide a close-fit around the dispenser pump portion (fig. 10).
Therefore,  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Cesare, to modify the invention of Cho or Erlhofer with the cartridge, prior installing, comprising a cover to prevent spillage of the cosmetic product contained therein and allow piercing penetration of the dispenser pump portion installed into the reservoir and to provide a close-fit around the dispenser pump portion, and a cap to protect the cover portion from damage.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        July 13, 2022